him access to the court insofar as a number of documents and motions
                submitted by him in a separate appeal, Reberger v. State, Docket No.
                60210, were received by this court, but were never actually filed or
                considered. Although a number of items submitted by petitioner in that
                case were entered on the docket as "received," rather than "filed," the
                order of affirmance entered on December 12, 2012, indicates that each of
                the documents submitted by petitioner was considered, but that this court
                concluded that relief was not warranted.   See Reberger, Docket No. 60210
                (Order of Affirmance, December 12, 2012). Thus, petitioner has not
                demonstrated that he was denied access to this court or that NRAP 46(b)
                is otherwise unconstitutional.
                            Accordingly, we deny these petitions. See NRAP 21(b)(1); Pan,
                120 Nev. at 228, 88 P.3d at 844.
                            It is so ORDERED.




                                                           Hardesty



                                                           Parraguirre




                cc: Lance Reberger
                     Attorney General/Carson City




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) I947A